DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/08/2022 have been fully considered but they are not persuasive. 
The arguments are presented that Landerer and Higashi would not obviate the claimed central angle due to Higashi not teaching a height.  These arguments are not found persuasive.  Landerer is not relied upon for teaching the angles.  Higashi is relied upon for teaching a substantially similar shape [fig. 10e].  The angle would be relative to the shape of the high viscosity liquid and would not be dependent on a specific height.  Since Higashi teaches a substantially similar shape the claimed angle would be an obvious variant to one of ordinary skill in the art since it would perform the same function as the viscous body layer of modified Landerer and would only require a change in shape [Higashida fig. 10e].  See MPEP 2144.04 IV.  
The arguments are presented that the claimed central angle would not be obvious in view of Landerer and Higashida due to the unexpectedly better result of reducing air entrapment.  These arguments are not found persuasive due to the fact that Landerer teaches using patterns including stripes to produce a connection without air locks (no entrapment) [0021].  Therefore the reduction of entrapped air would not be unexpected in view of the teachings of Landerer.
The arguments are presented that Landerer would not teach the claimed formation along a longitudinal direction due to teaching a zigzag pattern.  These arguments are not found persuasive due to the fact that Landerer also teaches a stripe pattern as detailed in paragraph [0021] and fig. 4.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landerer et al. (US 2016/0322679 A1, hereafter Landerer) in view of Higashida et al. (JP 2014-158989 A1, hereafter Higashida).
With regard to claims 1-2, Landerer teaches a manufacturing apparatus of a battery pack which includes a cell stack (storage module 12) that is a stack of a plurality of individual cells [0003, 0045] and a cooler (cooling element 14) that includes a refrigerant flow passage (ducts) [0046], and in which a cooled portion (lower portion) that is at least a part of the cell stack extending along a stacking direction of the single cells is attached to the cooler, with a viscous body layer (heat conducting adhesive 28) interposed between the cooled portion and the cooler (as seen in fig. 4) [0066-0068, fig. 4], the manufacturing apparatus comprising: 
a viscous body layer (heat conducting adhesive 28) formed along a longitudinal direction in which the cooler extends (stripes that would extend along with the cooler as seen in fig. 1 and fig. 4) and an attaching device (press configured to press energy storage module and cooling element together) configured to attach the cell stack to the cooler while pressing the opposed surface with the cooled portion before hardening of the viscous body layer on the cooler is completed (partially hardened) [0016-0021, 0066-0068, fig. 1, fig. 4].
Landerer does not explicitly teach the claim limitations of claims 1-2 regarding the viscous body layer forming device and angle of the arc shape.  However, in a field of endeavor relevant to the problem solved (electronics manufacturing),  Higashida teaches the use of nozzles with arc shapes to apply viscous materials [0023, 0026, 0056, fig. 10e].  It would have been obvious to one of ordinary skill in the art to use the nozzles of Higashida to apply the viscous body layer (heat conducting adhesive) of Landerer for the benefit of suppressing defects in the applied layer [Higashida].  Landerer and Higashida would not explicitly teach the claimed angles of claims 1 and 2.  However these limitations are based on the shape of the viscous body layer and would be an obvious variant to one of ordinary skill in the art since they would perform the same function as the viscous body layer of modified Landerer and would only require a change in shape with Higashida teaching a substantially similar shape [Higashida fig. 10e].  See MPEP 2144.04 IV.  

    PNG
    media_image1.png
    227
    284
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT C THOMAS/Examiner, Art Unit 1724          

/STEWART A FRASER/Primary Examiner, Art Unit 1724